Case 2:20-cv-07323-ODW-AFM Document 31 Filed 02/03/21 Page 1 of 9 Page ID #:447




 1                                                                                                O
                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   JEANNE FJELSTAD,                                  Case № 2:20-CV-07323 ODW (AFMx)
12                        Plaintiff,
13                                                     ORDER GRANTING PLAINTIFF’S
            v.
                                                       MOTION TO REMAND [22] AND
14   VITAMIN SHOPPE INDUSTRIES LLC,                    DENYING DEFENDANT’S MOTION
15
     et al.,                                           FOR LEAVE TO AMEND NOTICE
                          Defendants.                  OF REMOVAL [20]
16
17
18                                      I.     INTRODUCTION
19          On August 13, 2020, Defendant Vitamin Shoppe Industries, LLC (“Vitamin
20   Shoppe”), erroneously sued as The Vitamin Shoppe, Inc., Nutraceutical Corporation,
21   and Seychelles Organics, Inc., removed this action from the Los Angeles Superior Court
22   on the basis of diversity jurisdiction. (Notice of Removal (“Notice”) ¶¶ 2, 10–25, ECF
23   No. 1.) Now before the Court is Plaintiff Jeanne Fjelstad’s Motion to Remand on the
24   basis that removal was untimely under 28 U.S.C. § 1446(b)(1). (Mot. to Remand
25   (“Mot.”), ECF No. 22.) For the reasons that follow, the Court GRANTS Fjelstad’s
26   Motion.1
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-07323-ODW-AFM Document 31 Filed 02/03/21 Page 2 of 9 Page ID #:448




 1                                         II.    BACKGROUND
 2          This case arises from Fjelstad’s claims that she was injured by using Vitamin
 3   Shoppe’s product, Life-Flo Pure Magnesium Oil. (See Notice Ex. A (“Compl.”), ECF
 4   No. 1-1.) Relevant for present purposes, Fjelstad alleges in her Complaint that she is a
 5   “resident” of California. (Id. ¶ 4.) She further alleges Vitamin Shoppe’s product caused
 6   her to suffer “severe third degree burns to her breast, chest, and torso.” (Id. ¶ 5.) As a
 7   result of her injuries, Fjelstad alleges she “required hospitalization, skin graft surgery,
 8   debridement and skin harvesting from [her] own body” and “will require additional
 9   medical care and rehabilitative care.” (Id.) Fjelstad seeks general damages, including
10   compensation for “emotional distress, pain, discomfort, and anxiety” caused by her
11   injuries. (Id. ¶ 23, p. 15.) Additionally, she claims lost wages and loss of earning
12   capacity because “she will be permanently incapacitated to a significant extent and
13   unable to perform certain types of work activities and other activities related to her
14   career.” (Id. ¶ 24, p. 15.)
15          Fjelstad filed her Complaint in state court on January 3, 2020. (Notice ¶ 3.) On
16   February 12, 2020, at Vitamin Shoppe’s request, Fjelstad provided Vitamin Shoppe with
17   copies of her medical records and bills totaling over $500,000. (Mot. 6, 20–21.)
18   Fjelstad then served Vitamin Shoppe with the Complaint on March 18, 2020. (Notice
19   ¶ 5.) On July 16, 2020, Fjelstad stated in discovery responses that she intended to
20   remain in California, and she provided Vitamin Shoppe with a partial itemization of her
21   claimed damages exceeding $800,000. (Opp’n 3, 6; Notice ¶ 22.) Then, on August 13,
22   2020, Vitamin Shoppe removed the case to this Court based on alleged diversity of
23   citizenship jurisdiction. (Notice ¶¶ 10–25.)2
24
25
26   2
       On September 8, 2020, Vitamin Shoppe filed a Motion for Leave to File an Amended Notice of
27   Removal. (Mot. Leave to Amend Notice, ECF No. 20.) Because the proposed amendment would not
     affect the Court’s disposition of Fjelstad’s Motion, the Court need not consider the merits of Vitamin
28   Shoppe’s motion for leave. Rather, in light of the Court’s decision to remand this action, Vitamin
     Shoppe’s motion (ECF No. 20) is DENIED as moot.



                                                       2
Case 2:20-cv-07323-ODW-AFM Document 31 Filed 02/03/21 Page 3 of 9 Page ID #:449




 1         Now, Fjelstad moves to remand. In short, Fjelstad argues that Vitamin Shoppe’s
 2   thirty-day removal period began to run when Vitamin Shoppe was served with the
 3   Complaint. (See Mot.) Vitamin Shoppe counters that its thirty-day removal period did
 4   not begin to run until much later, when Fjelstad responded to discovery requests
 5   identifying her domicile and specifying that the amount in controversy exceeded
 6   $75,000. (See Opp’n, ECF No. 23.)
 7                                III.     LEGAL STANDARD
 8         Federal courts are courts of limited jurisdiction and have subject matter
 9   jurisdiction only as authorized by the Constitution and Congress. U.S. Const. art. III,
10   § 2, cl. 1; see Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A
11   suit filed in state court may be removed to federal court only if the federal court would
12   have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). Federal courts have
13   original jurisdiction where an action arises under federal law or where each plaintiff’s
14   citizenship is diverse from each defendant’s citizenship and the amount in controversy
15   exceeds $75,000. Id. §§ 1331, 1332(a). The removal statute is strictly construed against
16   removal, and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right
17   of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
18   The party seeking removal bears the burden of establishing federal jurisdiction. Id.
19         “[A] notice of removal [must] be filed within thirty days of receipt from the
20   plaintiff of an initial pleading or other document from which it is ascertainable that the
21   case is removable.” Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1124
22   (9th Cir. 2013) (citing 28 U.S.C. §§ 1446(b)(1), (b)(3)). Such “notice of removability
23   under § 1446(b) is determined through examination of the four corners of the applicable
24   pleadings, not through subjective knowledge or a duty to make further inquiry.” Harris
25   v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005).
26                                       IV.   DISCUSSION
27         Fjelstad contends that Vitamin Shoppe’s removal was untimely, as Vitamin
28   Shoppe removed the action more than thirty days after being served with the Complaint.




                                                  3
Case 2:20-cv-07323-ODW-AFM Document 31 Filed 02/03/21 Page 4 of 9 Page ID #:450




 1   (See Mot.) Fjelstad maintains that the Complaint contains sufficient information to
 2   ascertain removability under diversity of citizenship jurisdiction because it (1) states
 3   that Fjelstad is a resident of California, and (2) specifically identifies alleged injuries,
 4   treatment, and other damages that make it “obvious” the amount in controversy exceeds
 5   $75,000.3 (Mot. 8–12.) The Court addresses these issues in turn.
 6   A.     Diversity of Citizenship
 7          First, the Complaint states that Fjelstad “was and is, at all times herein mentioned,
 8   a resident of The State of California, County of Los Angeles.” (Compl. ¶ 4.) Fjelstad
 9   contends this statement sufficiently placed Vitamin Shoppe on notice that she is a
10   California citizen for purposes of diversity jurisdiction. (Mot. 8–9.) In opposition,
11   Vitamin Shoppe asserts that an individual’s citizenship is determined by where she is
12   domiciled, and a domicile requires not only residence but also an intent to remain at that
13   residence. (Opp’n 5.) Thus, Vitamin Shoppe argues that its thirty-day removal period
14   began on July 16, 2020, when Fjelstad stated for the first time, through discovery
15   responses, that she intended to remain living at her California residence. (Opp’n 6.)
16          For diversity jurisdiction purposes, an individual’s citizenship is determined by
17   where they are domiciled, and an individual’s domicile is the location in which “she has
18   established a fixed habitation or abode in a particular place, and intends to remain there
19   permanently or indefinitely.” Owens v. Huntling, 115 F.2d 160, 162 (9th Cir. 1940);
20   Lew v. Moss, 797 F.2d 747, 749–50 (9th Cir. 1986) (internal quotations marks and
21   brackets omitted). Nevertheless, a defendant seeking to remove a case to federal court
22   may rely solely on an allegation of residence in the complaint because “a person’s
23   residence is prima facie evidence of domicile and citizenship.” Lee v. BMW of N.A,
24   LLC, No. SACV 19-01722 JVS (ADSx), 2019 WL 6838911, at *2 (C.D. Cal. Dec. 16,
25
26   3
      Fjelstad also argues that Vitamin Shoppe knew the amount in controversy exceeded $75,000 because
27   she provided Vitamin Shoppe with copies of her medical bills exceeding $500,000 on February 12,
     2020. Because the Court finds the Complaint establishes removability on its face, it need not consider
28   whether Fjelstad’s February 12, 2020 correspondence constitutes an “other paper” under 28 U.S.C.
     § 1446(b)(3).



                                                       4
Case 2:20-cv-07323-ODW-AFM Document 31 Filed 02/03/21 Page 5 of 9 Page ID #:451




 1   2019) (finding allegation of citizenship in notice of removal, based only on plaintiff’s
 2   statement of residence in the complaint, sufficient to establish diversity jurisdiction);
 3   Coronel v. Ford Motor Co., No. CV 19-09841 DSF (JEMx), 2020 WL 550690, at *2
 4   (C.D. Cal. Feb. 4, 2020) (same); see also Anderson v. Watts, 138 U.S. 694, 706 (1891)
 5   (“The place where a person lives is taken to be his domicile until facts adduced establish
 6   the contrary . . . .”).
 7          Here, as in Lee and Coronel, Fjelstad clearly states in her Complaint that she is a
 8   California resident. (Compl. ¶ 4.) The Court finds the Complaint sufficient to put
 9   Vitamin Shoppe on notice of diversity of citizenship because Fjelstad’s statement of her
10   residence is prima facie evidence of her domicile. See Lee, 2019 WL 6838911, at *2;
11   Coronel, 2020 WL 550690, at *2.
12          Moreover, the cases on which Vitamin Shoppe primarily relies, Kanter v.
13   Warner-Lambert Co., 265 F.3d 853 (9th Cir. 2001), and Mondragon v. Capitol One
14   Auto Finance, 736 F.3d 880 (9th Cir. 2013), are distinguishable from the present case.
15   Vitamin Shoppe contends that under Kanter, residency alone is insufficient to establish
16   citizenship. (Opp’n 5.) But the court in Kanter did not address whether residency
17   alleged in a complaint constitutes prima facie evidence of citizenship for purposes of
18   ascertaining removability. 265 F.3d at 856–58. Rather, the Kanter court merely
19   affirmed remand where the defendant failed to include any allegation of the plaintiff’s
20   citizenship in the notice of removal itself. Id. at 857–58 (“Since the party asserting
21   diversity jurisdiction bears the burden of proof, [the defendant]’s failure to specify
22   Plaintiffs’ state citizenship was fatal to Defendants’ assertion of diversity jurisdiction.”
23   (citation omitted)). Nothing in Kanter suggests that a defendant cannot rely on a
24   complaint’s allegations of residency to ascertain removability.
25          Further, Vitamin Shoppe cites Mondragon for the proposition that the Ninth
26   Circuit does not recognize residence as prima facie evidence of citizenship. (Opp’n 5.)
27   But that is a mischaracterization of Mondragon. There, the court expressly declined to
28   consider whether residence constitutes prima facie evidence of citizenship for




                                                  5
Case 2:20-cv-07323-ODW-AFM Document 31 Filed 02/03/21 Page 6 of 9 Page ID #:452




 1   ascertaining removability.    Mondragon, 736 F.3d at 886 (“Because the issue [of
 2   whether residence is prima facie evidence of citizenship] is not squarely presented by
 3   this appeal, we decline to reach that issue here.”). In any event, Vitamin Shoppe fails
 4   to explain why the Court should not follow the Supreme Court’s longstanding holding
 5   to the contrary. See Anderson, 138 U.S. at 706; Lee, 2019 WL 6838911, at *2 (“The
 6   holding of Anderson would appear to be binding . . . .”).
 7         For these reasons, the Court finds that Fjelstad’s Complaint sufficiently notified
 8   Vitamin Shoppe of diversity of citizenship between the parties.
 9   B.    Amount in Controversy
10         Second, Fjelstad contends that her Complaint makes it obvious her “damages
11   exceed the $75,000 jurisdictional threshold” because it describes Fjelstad’s injuries,
12   treatment, need for future treatment, general damages, wage losses, and loss of earning
13   capacity.   (Mot. 10–12.)    In opposition, Vitamin Shoppe argues that Fjelstad’s
14   Complaint improperly requires it to use “subjective knowledge” or “make further
15   inquiry” to establish that her damages meet the jurisdictional threshold. (Opp’n 7
16   (quoting Harris, 425 F.3d at 694).)
17         It is true the thirty-day period for removal begins with service of the complaint
18   “only . . . if the case stated by the initial pleading is removable on its face,” and a
19   defendant has no duty to investigate indeterminate pleadings.         Harris, 425 F.3d
20   at 694–96. Nevertheless, a complaint “may put a defendant on notice of removability
21   without alleging damages of a specific dollar amount.” Calkins v. Sw. Airlines Co.,
22   No. 2:19-cv-01215-SVW-MRW, 2019 WL 1553665, at *2 (C.D. Cal. Apr. 10, 2019).
23         When the complaint does not state a specific dollar amount, a court may still
24   “consider whether it is ‘facially apparent’ from the complaint that the jurisdictional
25   amount” is satisfied. Hammarlund v. C.R. Bard, Inc., No. 2:15-cv-05506-SVW-JEM,
26   2015 WL 5826780, at *1 (C.D. Cal. Oct. 2, 2015) (quoting Singer v. State Farm Mut.
27   Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). Relevantly, in cases alleging “severe
28   injuries, especially those requiring surgery, courts have found it facially apparent from




                                                 6
Case 2:20-cv-07323-ODW-AFM Document 31 Filed 02/03/21 Page 7 of 9 Page ID #:453




 1   the complaint that the amount in controversy was satisfied” despite the plaintiffs’ failure
 2   to plead a dollar amount. Id. at *1–2 (finding amount in controversy established by
 3   allegations of severe injuries requiring surgery, including an umbilical hernia and a
 4   permanent scar, as well as loss of income and earning potential); see also, e.g., Campbell
 5   v. Bridgestone/Firestone, Inc., No. CIVF051499FVSDLB, 2006 WL 707291, at *3
 6   (E.D. Cal. Mar. 17, 2006) (same, based on allegations of head trauma, broken bones,
 7   and a deep laceration to his leg in his complaint); Gebbia v. Wal-Mart Stores, Inc.,
 8   233 F.3d 880, 883 (5th Cir. 2000) (same, based on alleged injury to four body parts,
 9   permanent disfigurement and disability, and loss of wages and earning capacity).
10         Here, Fjelstad’s Complaint identifies the nature and severity of her alleged
11   injuries, stating that she sustained third-degree burns to her breast, chest, and torso.
12   (Compl. ¶ 5); see Hammarlund, 2015 WL 5826780, at *2; Campbell, 2006 WL 707291,
13   at *3. Further, the Complaint specifies the extent of Fjelstad’s medical treatment, which
14   included “hospitalization, skin graft surgery, debridement and skin harvesting from
15   [her] own body.” (Compl. ¶ 5.); see Hammarlund, 2015 WL 5826780 at *2. Further
16   yet, Fjelstad alleges she “will require additional medical care and rehabilitative care,”
17   and seeks compensation for “emotional distress, pain, discomfort, and anxiety” caused
18   by her injuries. (Id. ¶¶ 5, 23, p. 15.) Due to these injuries, Fjelstad alleges “she will be
19   permanently incapacitated to a significant extent and unable to perform certain types of
20   work activities and other activities related to her career,” resulting in wage loss and loss
21   of earning capacity. (Id. ¶ 24, p. 15.) Given the extent and specificity of Fjelstad’s
22   allegations, the Court finds it is facially apparent from the Complaint that the amount
23   in controversy exceeds $75,000.        See Hammarlund, 2015 WL 5826780 at *1–2;
24   Campbell, 2006 WL 707291, at *3.
25         In summary, Fjelstad’s Complaint sufficiently notified Vitamin Shoppe of
26   diversity of citizenship and the amount in controversy exceeding $75,000. Thus,
27   removability was ascertainable from the time Vitamin Shoppe received the Complaint,
28   and Vitamin Shoppe’s removal period began to run on March 18, 2020. (See Notice




                                                  7
Case 2:20-cv-07323-ODW-AFM Document 31 Filed 02/03/21 Page 8 of 9 Page ID #:454




 1   ¶ 5.) Vitamin Shoppe had until April 18, 2020, to remove this case. 28 U.S.C.
 2   § 1446(b)(1); Fed. R. Civ. P. 6(a)(1)(C). Yet Vitamin Shoppe did not remove the action
 3   until August 13, 2020, well beyond this deadline. Consequently, the Court finds that
 4   Vitamin Shoppe’s removal was untimely, and Fjelstad’s Motion to remand is
 5   GRANTED.
 6   C.    Attorney’s Fees
 7         Lastly, Fjelstad requests an award of fees and costs incurred as a result of Vitamin
 8   Shoppe’s removal. (Mot. 21–22.) “An order remanding the case may require payment
 9   of just costs and any actual expenses, including attorney fees, incurred as a result of the
10   removal.” 28 U.S.C. § 1447(c). “The standard for awarding fees should turn on the
11   reasonableness of removal.” Martin v. Franklin Cap. Corp., 546 U.S. 132, 141 (2005).
12   But “removal is not objectively unreasonable solely because the removing party’s
13   arguments lack merit, or else attorney’s fees would always be awarded whenever
14   remand is granted.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir.
15   2008). Rather, to assess reasonableness the court must determine “whether the relevant
16   case law clearly foreclosed the defendant’s basis of removal.” Id. at 1066.
17         Here, a fee award is not appropriate. Though the Court ultimately finds Vitamin
18   Shoppe’s arguments unpersuasive, they are not so objectively unreasonable as to
19   warrant an award of attorneys’ fees. Indeed, because there is no bright-line rule
20   governing whether a Complaint’s allegations of severe injuries and extensive medical
21   treatment establish the amount in controversy, case law does not “directly foreclose
22   Defendant’s argument” regarding removability. Castillo v. Tamara Mellon Brand, Inc.,
23   No. CV 19-10466-GW-MRWx, 2020 WL 703693, at *3 (C.D. Cal. Feb. 10, 2020)
24   (denying fee award because removal was not objectively unreasonable “in the absence
25   of binding precedent”). Accordingly, Fjelstad’s fee request is DENIED.
26                                    V.    CONCLUSION
27         For the reasons discussed above, the Court GRANTS Plaintiff’s Motion to
28   Remand (ECF No. 22) and REMANDS this action to the Superior Court of the State of




                                                  8
Case 2:20-cv-07323-ODW-AFM Document 31 Filed 02/03/21 Page 9 of 9 Page ID #:455




 1   California, County of Los Angeles, Stanley Mosk Courthouse, 111 N. Hill St., Los
 2   Angeles, California, 90014. All dates and deadlines in this action are VACATED. The
 3   Clerk of Court shall close the case.
 4
 5         IT IS SO ORDERED.
 6
 7         February 3, 2021
 8
 9                                ____________________________________
10                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              9
